Citation Nr: 0121299	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Claimant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1981.  He died in February 1990.  The claimant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the Committee 
on Waivers and Compromises (Committee) at the San Juan, 
Puerto Rico VA Regional Office (RO), which denied waiver in 
the amount of $8,248.  The Board observes that, according to 
the May 2000 statement of the case, the claimant's 
overpayment was reduced due to subsequent adjustments in her 
award of death pension; however, a revised calculated amount 
of the overpayment was not provided.  Thus, the Board will 
adjudicate the waiver request based on the original amount, 
$8,248, that was considered by the Committee in its March 
2000 decision.  See Franklin v. Brown, 5 Vet. App. 190 
(1993).

The claimant requested and was scheduled to appear before the 
Committee at a hearing at the RO in July 2001.  In a July 
2001 statement, the claimant requested that her hearing be 
canceled.


FINDINGS OF FACT

1.  The claimant was awarded death pension benefits in May 
1992. 

2.  The RO notified the claimant in subsequent award 
notifications, that her continued eligibility for death 
pension benefits was based on income and that she should 
notify the VA of any changes in income. 

3.  In May 1999, the claimant submitted a statement from 
Social Security showing that her benefits from Social 
Security effective June 1998 were $0.  In June 1999, the 
claimant submitted unreimbursed medical expenses for 1998.

4.  In July 1999, the claimant submitted a statement from 
Social Security showing that she began receiving Social 
Security again in December 1998, and she reported that the 
previous statement from Social Security was in error.

5.  In August 1999, the RO adjusted the claimant's benefits 
based on the information submitted in May and June 1999, and 
awarded the claimant a retroactive payment in the amount of 
$7,488.

6.  In October 1999, the claimant's benefits were reduced 
effective January 1998 based on the information submitted in 
July 1999.  This resulted in the creation of the overpayment 
of $8,248. 

7.  Recovery of the overpayment would be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to the claimant's fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment of VA death pension benefits in the amount of 
$8,248 would be against the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that recovery of the overpayment of VA 
death pension benefits in the amount of $8,248 should be 
waived and that, if this debt is not forgiven, repayment of 
it will cause her undue financial hardship.

A claimant who is receiving a pension is required to report 
to the VA any material change or expected change in income or 
other circumstance that affects the payment of benefits.  38 
C.F.R. § 3.660 (2000).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA pension benefits, unless specifically excluded by law.  38 
U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a)(2000).

Upon review of the record, the evidence in this case shows 
that the claimant was awarded death pension benefits in May 
1992.  The claimant filed several Eligibility Verification 
Reports (VA Form 21-0518) (EVRs) from 1992 to 1999 which 
reflected that the claimant's monthly income was from SSA 
benefits.  In several award letters, the claimant was 
notified of her responsibility to promptly notify the VA of 
any changes in income as failure to do so may result in the 
creation of an overpayment. 

The Board notes that in May 1999, the claimant submitted a 
letter from Social Security also dated in May 1999 showing 
that her Social Security benefit was $0 effective from June 
1998.  In June 1999, she submitted unreimbursed medical 
expenses for 1998 totaling $3000.  Subsequently, in July 
1999, the claimant submitted a letter from Social Security 
also dated in July 1999 showing that the claimant began 
receiving Social Security again in December 1998.  Along with 
this letter, the claimant submitted a statement indicating 
that the May 1999 Social Security information was erroneous.  
In August 1999, the RO adjusted the claimant's award based on 
the information submitted in May and June 1999 and awarded 
the claimant a retroactive payment of $7,488.  Subsequently, 
in October 1999, the RO reduced the claimant's benefits 
effective January 1998 based on the information submitted in 
July 1999.  That reduction of benefits resulted in an 
overpayment in the amount of $8,248.  The claimant was 
notified of this overpayment in October 1999.

In November 1999, correspondence was received from the 
claimant requesting waiver of the debt as recovery would 
cause undue financial hardship.  In the March 2000 decision, 
the Committee determined that the claimant was at fault as to 
the creation of the overpayment because she retained payment 
of benefit that was based on her May 1999 information that 
her Social Security benefit was terminated in June 1998.  The 
Committee further noted that as the claimant subsequently 
submitted documentation in July 1999 showing reinstatement of 
her Social Security benefits in December 1998 prior to the 
award of retroactive benefits, she should have known she was 
not entitled to the August 1999 retroactive payment.  The 
Committee did not find fraud, misrepresentation of a material 
fact, or bad faith on the part of the claimant.  

There was clearly no indication of fraud, misrepresentation, 
or bad faith on the part of the claimant.  38 U.S.C.A. § 
5302(c); 38 C.F.R. §§ 1.963, 1.965(b).  Thus, the request for 
waiver will be evaluated pursuant to the principles of equity 
and good conscience found in 38 C.F.R. § 1.965(a)(2000).  In 
applying the equity and good conscience standard to a case, 
the factors to be considered by the adjudicator are:  (1) 
whether actions of the debtor contributed to the creation of 
the debt, 
(2) balancing the faults by weighing the fault of the debtor 
against any fault attributable to the VA, (3) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (4) whether recovery of the debt would 
nullify the objective for which benefits were intended, (5) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (6) whether the debtor has changed 
position to his detriment due to reliance upon receipt of VA 
benefits.  38 C.F.R. § 1.965(a) (2000).

The first and second elements of waiver pertain to the fault 
of the debtor versus the fault of the VA.  It is noted that 
the claimant, in multiple award letters, was informed of her 
responsibility to notify the VA promptly with regard to 
changes in income and that failure to do so would result in 
the creation of an overpayment in her account.  Here, the 
Board finds that the claimant promptly advised the VA of 
changes in her Social Security income as the Social Security 
notices submitted were dated in the same month of the 
claimant's notification to the RO.  Specifically, VA was put 
on notice in July 1999 that the claimant's previous 
submission in May 1999 pertaining to her Social Security 
award was erroneous.  However, less than 1 month after 
receiving this corrected information, VA, acting on the May 
and June 1999 information with disregard to the July 1999 
information, sent the claimant retroactive payment.  
Thereafter, VA did not act on the updated July 1999 
information until October 1999, almost 3 months after receipt 
of such.  Thus, while there was an element of fault on the 
claimant's part because she accepted money to which she was 
not entitled, it is clear that the claimant notified VA of 
the additional income information in a timely manner.  
Moreover, the Board observes that it is highly possible that 
the claimant was not aware that she was not entitled to the 
retroactive payment issued to her in August 1999 as such 
payment was issued several weeks after she advised VA of her 
receipt of Social Security benefits.  In balancing the fault 
of the VA versus the fault of the veteran, the Board finds 
that VA was primarily at fault for the creation of the 
overpayment.

Additionally, the Board notes that the claimant's November 
1999 financial status report (FSR) showed that her monthly 
family income was $642-which included Social Security and VA 
pension income, and that her expenses for basic necessities 
to include rent, food, utilities, medical, transportation, 
and clothes totaled $1000.  Thus, her expenses exceeded her 
income by approximately $358.

On review of the evidence to include VA's adjusting the 
claimant's death pension benefits after she attempted to 
correct previous erroneous information as well as 

financial hardship, the Board concludes that recovery of the 
overpayment, $8,248, would be against the principles of 
equity and good conscience.  Accordingly, waiver of recovery 
of the overpayment in the amount of $8,248 is granted.


ORDER

Waiver of recovery of the overpayment in the amount of $8,248 
is granted.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

